EXHIBIT 10.2
 


 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made by and between Islet
Sciences, Inc., a company organized and existing under the laws of the State of
Nevada (hereinafter “COMPANY”), and John Steel, an individual residing in La
Jolla, California (hereinafter “CONSULTANT”) effective as of July 1, 2013.
 
WHEREAS, the CONSULTANT and COMPANY have entered into a Separation Agreement and
Release effective as of July 1, 2013, in connection with CONSULTANT’s separation
from employment with the COMPANY as the Chief Executive Officer, Treasurer and
Secretary (the “Separation Agreement”);
 
WHEREAS, pursuant to the terms of the Separation Agreement, the parties have
agreed to enter into this Agreement for the provision of consulting services by
CONSULTANT to COMPANY;
 
WHEREAS, the COMPANY desires to retain CONSULTANT’s services and the CONSULTANT
is willing to provide consulting services to the COMPANY in accordance with the
terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained,
COMPANY and CONSULTANT agree as follows:
 
1. Scope of Service
 
The COMPANY and CONSULTANT recognize that CONSULTANT previously acted in the
capacity of the COMPANY’s Chief Executive Officer, Treasurer and Secretary and
that the scope of service CONSULTANT will render under this Agreement will be
different and more limited than the services previously provided by the
CONSULTANT in his capacity as the Chief Executive Officer, Treasurer and
Secretary of the Company.
 

 
(a)
CONSULTANT has been retained by the COMPANY to provide the following services to
the COMPANY: business development services as may be directed in writing by the
COMPANY’s Chief Executive Officer.

 

 
(b)
CONSULTANT is not retained to enter into contracts or commitments for the
COMPANY, and agrees not to do so without the express written consent of the
Chief Executive Officer of the COMPANY.




 
(c)
CONSULTANT shall be free to engage in consulting services for others, provided,
however, such other activities shall not interfere with his rendering services
to the COMPANY or violate any provisions of the Separation Agreement.

 

 
(d)
CONSULTANT shall provide such other consulting services as the COMPANY and
CONSULTANT may agree, without additional compensation. The services described in
subparagraphs 1(a)-(d) may be referred to hereinafter collectively as the
“Consultant Services”.

 
2.
Nature of Relationship Between Parties

 
The CONSULTANT shall render the Consultant Services in this Agreement as an
independent contractor. Except as otherwise agreed to by the COMPANY, CONSULTANT
will have no authority or power to bind the COMPANY in relation to third parties
or to represent to third parties that CONSULTANT has authority or power to bind
the COMPANY. It is not the intention of the parties to this Agreement to create,
by virtue of this Agreement, any employment relationship, trust, partnership or
joint venture between CONSULTANT and the COMPANY or any of its affiliates or,
except as specifically provided in this Agreement, to make them legal
representatives or agents of each other or to create any fiduciary relationship
or additional contractual relationship among them.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.
Compensation

 

 
(a)
In consideration for CONSULTANT performing the Consultant Services for the term
of this Agreement, COMPANY agrees to pay CONSULTANT a monthly consulting fee of
$15,000.00, payable monthly, in arrears.

 

 
(b)
In addition to the above compensation, COMPANY will reimburse CONSULTANT for all
reasonable out of pocket expenses incurred by CONSULTANT consistent with
COMPANY’s policies on reimbursement of business expenses; provided, however,
that all expenses must be pre-approved in writing .

 

 
(c)
CONSULTANT will also be provided with office access, computer, cell phone and
other reasonable support services, including home internet access, during the
period of this Agreement consistent with the office support and services he was
receiving as an employee. The consideration described in subparagraphs
3(a)-(c) may be referred to hereinafter collectively as the “Consultant
Compensation.”

 

 
(d)
The Consultant Compensation shall be CONSULTANT’s sole compensation for
performing the Consultant Services.

 
4.
Term

 
This Agreement shall commence on July 1, 2013, and shall continue in effect
through June 30, 2014; provided, however, such term may be extended thereafter
by mutual agreement of the parties or terminated at any time by written notice
from the COMPANY to the CONSULTANT.
 
5.
Consultant’s Standard of Care

 
Subject to the other provisions of this Agreement, CONSULTANT shall provide the
Consultant Services with the same degree of diligence, care, skill and prudence
that would be customarily exercised by an executive officer of a U.S. public
company and in the best interest of the COMPANY.
 
6.
Independent Contractor

 

 
(a)
Except as otherwise provided herein or in the Separation Agreement, the status
of CONSULTANT shall be that of an independent contractor and CONSULTANT shall
not be eligible for participation in benefit plans offered by COMPANY to its
employees.

 

 
(b)
COMPANY acknowledges and agrees that CONSULTANT may engage directly or
indirectly in other activities during the term of this Agreement. However, this
provision shall not relieve CONSULTANT of his obligations under the Separation
Agreement and paragraph 7 of this Agreement.

 

 
(c)
CONSULTANT shall be solely responsible for satisfaction of all tax obligations
with regard to compensation earned pursuant to this Agreement, and agrees to
hold COMPANY harmless from any liability for unpaid taxes or penalties in
conjunction with earnings hereunder.

 
 
 
2

--------------------------------------------------------------------------------

 
 
7.
Confidentiality

 
The CONSULTANT acknowledges and agrees that all Confidential Information about
the COMPANY that was previously provided in the course of employment with the
COMPANY and Confidential Information that will be provided to him in the course
of the Term of this Agreement are and will continue to be the exclusive property
of the COMPANY. The CONSULTANT agrees to keep all Confidential Information in
strict confidence, not disclosing any Confidential Information to any third
person except (i) as consented to in writing by the Chief Executive Officer of
the COMPANY or (ii) as required by law or judicial or regulatory process;
provided, however, that CONSULTANT shall not be obligated to keep in confidence
any information which has become generally available to the public without any
breach by CONSULTANT of this paragraph 7. If requested by the COMPANY,
CONSULTANT will obtain from any third party to whom he discloses any
Confidential Information the written agreement (in form and substance
satisfactory to the COMPANY in its sole discretion) of such third party to keep
such information confidential. The CONSULTANT agrees to continue to abide by
COMPANY policies regarding confidentiality.
 
8.
Protective Covenants

 
The COMPANY agrees to provide CONSULTANT with Confidential Information, which
CONSULTANT has not had access to or knowledge of before the execution of this
Agreement. The CONSULTANT agrees that to protect the COMPANY’s Confidential
Information, it is necessary to enter into the following restrictive covenants,
which are ancillary to the enforceable promises between the COMPANY and
CONSULTANT in paragraph 7 of this Agreement:
 

 
(i)
Non-Solicitation. The CONSULTANT agrees that during (A) the Term of the
Agreement and (B) for an eighteen month period following the Term of the
Agreement (the “Post Consulting Period” and, together with the Term, the
“Restricted Period”) will not, directly or indirectly, either individually or as
a principal, partner, agent, consultant, contractor, employee, or as a director
or officer of any corporation or association, or in any other manner or capacity
whatsoever, except on behalf of the COMPANY, solicit business, or attempt to
solicit business, in products or services competitive with products or services
sold by the COMPANY, from any customer or client, or prospective customer or
client, with whom CONSULTANT had contact or solicited during the (24) months
that immediately proceeded the execution of this Agreement or during the Term of
the Agreement.

 

 
(ii)
Non-Recruitment. The CONSULTANT also agrees that during the Restricted Period,
he will not, directly or indirectly, hire, solicit, induce, recruit, engage, go
into business with, encourage to leave their employment or contractor
relationship with the COMPANY, or otherwise cease their employment or contractor
relationship with the COMPANY, or otherwise contract for services with, any
employee or contractor of the COMPANY.

 

 
(iii)
Nature of the Restrictions. The CONSULTANT agrees that the time, geographical
area, and scope of restrained activities for the restrictions in this paragraph
8 are reasonable, especially in light of the COMPANY’s desire to protect its
Confidential Information. If a court concludes that any time period,
geographical area, or scope of restrained activities specified in paragraph 8 of
this Agreement is unenforceable, the court is vested with the authority to
reduce the time period, geographical area, and/or scope of restrained
activities, so that the restrictions may be enforced to the fullest extent
permitted by law. Additionally, if CONSULTANT violates any of the restrictions
contained in this paragraph 8, the Restricted Period shall be suspended and will
not run in favor of the CONSULTANT from the time of the commencement of any such
violation until the time when the CONSULTANT cures the violation to the
COMPANY’s satisfaction.



9.
Agreement to Return Company Property/Documents

 
Following the termination of CONSULTANT’s consulting arrangement for any reason,
CONSULTANT agrees that: (i) he will not take with him, copy, alter, destroy, or
delete any files, documents or other materials whether or not embodying or
recording any Confidential Information, including copies, without obtaining in
advance the written consent of an authorized COMPANY representative; and (ii) he
will promptly return to the COMPANY all Confidential Information, documents,
files, records and tapes (written or electronically stored) that have been in
his possession or control regarding the COMPANY, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials. He further agrees to return to the COMPANY immediately all COMPANY
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, COMPANY cellular phones, other COMPANY telephonic
equipment, COMPANY credit cards, data, lists, information, correspondence,
notes, memos, reports, or other writings prepared by the COMPANY or himself on
behalf of the COMPANY.
 
 
 
3

--------------------------------------------------------------------------------

 
 
10.
Survival

 
The provisions set forth in paragraphs 7 - 14 shall survive termination or
expiration of this Agreement for any reason. In addition, all provisions of this
Agreement which expressly continue to operate after the termination of this
Agreement shall survive termination or expiration of this Agreement in
accordance with the terms of such provisions.
 
11.
No Assignment or Subcontracting

 
CONSULTANT shall not assign or subcontract in whole or in part any of the
services to be furnished under this Agreement, nor shall CONSULTANT assign any
payment due or to become due hereunder from COMPANY without the prior written
consent of the COMPANY.
 
12.
Governing Law

 
This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York, not including any choice-of-law rule of the State of New
York, which may direct or refer any such interpretation to the laws of any other
state or county.
 
13.
Dispute Resolution

 
If any dispute arises out of or is related to this Agreement or CONSULTANT’s
employment or separation from employment with the COMPANY for any reason, and
the parties to this Agreement cannot resolve the dispute, CONSULTANT and COMPANY
hereby agree to resolve such disputes pursuant to the provisions of Section 17
of the Separation Agreement.
 
14.
Injunctive Relief

 
The CONSULTANT acknowledges and agrees that the covenants, obligations and
agreements of the CONSULTANT contained in this Agreement concern special, unique
and extraordinary matters and that a violation of any of the terms of these
covenants, obligations or agreements will cause the COMPANY irreparable injury
for which adequate remedies at law are not available. Therefore, the CONSULTANT
agrees that the COMPANY alone will be entitled to an injunction, restraining
order, or all other equitable relief (without the requirement to post bond) as a
court of competent jurisdiction may deem necessary or appropriate to restrain
the CONSULTANT from committing any violation of the covenants, obligations or
agreements referred to in this Agreement before submitting this matter to
binding arbitration. These injunctive remedies are cumulative and in addition to
any other rights and remedies the COMPANY may have against the CONSULTANT. The
COMPANY and the CONSULTANT irrevocably submit to the exclusive jurisdiction of
the state courts and federal courts sitting in the New York County of the State
of New York regarding the injunctive remedies set forth in this paragraph and
the interpretation and enforcement of this paragraph 14 solely insofar as the
interpretation and enforcement relate to an application for injunctive relief in
accordance with the Agreement provisions. Further, the parties irrevocably agree
that (a) the sole and exclusive appropriate venue for any suit or proceeding
relating to injunctive relief shall be in the courts listed in this paragraph
14; (b) all claims with respect to any application for injunctive relief shall
be heard and determined exclusively in these courts; (c) these courts will have
exclusive jurisdiction over the parties to this Agreement and over the subject
matter of any dispute relating to an application for injunctive relief; and
(d) each party waives all objections and defenses based on service of process,
forum, venue, or personal or subject matter jurisdiction, as these defenses may
relate to an application for injunctive relief in a suit or proceeding under the
provisions of this paragraph 14.
 
 
 
4

--------------------------------------------------------------------------------

 
 
15.
Multiple Counterparts

 
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
such parties are not signatories to this original or same counterpart. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.
 
16.
Authorization

 
Each person signing this Agreement as a party or on behalf of a party represents
that he or she is duly authorized to sign this Agreement on such party’s behalf,
and is executing this Agreement voluntarily, knowingly, and without any duress
or coercion.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

         
COMPANY:
     
ISLET SCIENCES, INC.
       
By:
       
Name:
       
Title:
           
CONSULTANT:
           
JOHN STEEL

 
 
5
 

--------------------------------------------------------------------------------



 